Title: To Thomas Jefferson from Thomas Newton, 21 May 1804
From: Newton, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Norfolk 21—May 1804
          
          Yrs. to Mr Js Taylor who is at N York came to my hands this day. he inform’d me that the Champagne was disposed of before your letter got to him, & that he had wrote you it could not be obtaind but expect his letter must have miscarried.—
          No good Champagne can be purchased here at present that I can hear of, or I should have bought it & sent it on. we are full of French Soldiers from Havana they are orderly for the present & many of them at Common daily labour for wages, I suppose many of them will disperse through the Country as they appear well pleased to be here. I sincierly condole with you on yr late loss & am with my best wishes most respectfully
          Yr. Obt Servt
          
            Thos Newton
          
        